

115 S2397 RS: Department of Homeland Security Data Framework Act of 2018
U.S. Senate
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 665115th CONGRESS2d SessionS. 2397[Report No. 115–380]IN THE SENATE OF THE UNITED STATESFebruary 7, 2018Ms. Hassan introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 26, 2018Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo direct the Secretary of Homeland Security to establish a data framework to provide access for
			 appropriate personnel to law enforcement and other information of the
			 Department, and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Data Framework Act of 2018. 2.Department of Homeland Security data framework (a)In generalThe Secretary of Homeland Security shall develop a data framework to integrate existing Department of Homeland Security datasets and systems, as appropriate, for access by authorized personnel in a manner consistent with relevant legal authorities and privacy, civil rights, and civil liberties policies and protections. In developing such framework, the Secretary shall ensure, in accordance with all applicable statutory and regulatory requirements, the following information is included:
 (1)All information acquired, held, or obtained by an office or component of the Department that falls within the scope of the information sharing environment, including homeland security information, terrorism information, weapons of mass destruction information, and national intelligence.
 (2)Any information or intelligence relevant to priority mission needs and capability requirements of the homeland security enterprise, as determined appropriate by the Secretary.
				(b)Data framework access
 (1)In generalThe Secretary of Homeland Security shall ensure that the data framework required under this section is accessible to employees of the Department of Homeland Security who the Secretary determines—
 (A)have an appropriate security clearance; (B)are assigned to perform a function that requires access to information in such framework; and
 (C)are trained in applicable standards for safeguarding and using such information. (2)GuidanceThe Secretary of Homeland Security shall—
 (A)issue guidance for Department of Homeland Security employees authorized to access and contribute to the data framework pursuant to paragraph (1); and
 (B)ensure that such guidance enforces a duty to share between offices and components of the Department when accessing or contributing to such framework for mission needs.
 (3)EfficiencyThe Secretary of Homeland Security shall promulgate data standards and instruct components of the Department of Homeland Security to make available information through the data framework under this section in a machine-readable format, to the greatest extent practicable.
 (c)Exclusion of informationThe Secretary of Homeland Security may exclude from the data framework information that the Secretary determines access to or the confirmation of the existence of could—
 (1)jeopardize the protection of sources, methods, or activities; (2)compromise a criminal or national security investigation;
 (3)be inconsistent with the other Federal laws or regulations; or (4)be duplicative or not serve an operational purpose if included in such framework.
 (d)SafeguardsThe Secretary of Homeland Security shall incorporate into the data framework systems capabilities for auditing and ensuring the security of information included in such framework. Such capabilities shall include the following:
 (1)Mechanisms for identifying insider threats. (2)Mechanisms for identifying security risks.
 (3)Safeguards for privacy, civil rights, and civil liberties. (e)Deadline for implementationNot later than 2 years after the date of the enactment of this Act, the Secretary of Homeland Security shall ensure the data framework required under this section has the ability to include the information described in subsection (a).
			(f)Notice to Congress
 (1)Status updatesThe Secretary of Homeland Security shall submit to the appropriate congressional committees regular updates on the status of the data framework required under this section until the date on which such data framework is fully operational.
 (2)Operational notificationNot later than 60 days after the date on which the data framework required under this section is fully operational, the Secretary of Homeland Security shall provide notice to the appropriate congressional committees of such.
 (g)DefinitionsIn this section: (1)Appropriate congressional committeeThe term appropriate congressional committee has the meaning given the term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).
 (2)National intelligenceThe term national intelligence has the meaning given the term in section 3(5) of the National Security Act of 1947 (50 U.S.C. 3003(5)).
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Data Framework Act of 2018. 2.Department of Homeland Security data framework (a)In general (1)DevelopmentThe Secretary of Homeland Security shall develop a data framework to integrate existing Department of Homeland Security datasets and systems, as appropriate, for access by authorized personnel in a manner consistent with relevant legal authorities and privacy, civil rights, and civil liberties policies and protections.
 (2)RequirementsIn developing the framework required under paragraph (1), the Secretary of Homeland Security shall ensure, in accordance with all applicable statutory and regulatory requirements, the following information is included:
 (A)All information acquired, held, or obtained by an office or component of the Department of Homeland Security that falls within the scope of the information sharing environment, including homeland security information, terrorism information, weapons of mass destruction information, and national intelligence.
 (B)Any information or intelligence relevant to priority mission needs and capability requirements of the homeland security enterprise, as determined appropriate by the Secretary.
					(b)Data framework access
 (1)In generalThe Secretary of Homeland Security shall ensure that the data framework required under this section is accessible to employees of the Department of Homeland Security who the Secretary determines—
 (A)have an appropriate security clearance; (B)are assigned to perform a function that requires access to information in such framework; and
 (C)are trained in applicable standards for safeguarding and using such information. (2)GuidanceThe Secretary of Homeland Security shall—
 (A)issue guidance for Department of Homeland Security employees authorized to access and contribute to the data framework pursuant to paragraph (1); and
 (B)ensure that such guidance enforces a duty to share between offices and components of the Department when accessing or contributing to such framework for mission needs.
 (3)EfficiencyThe Secretary of Homeland Security shall promulgate data standards and instruct components of the Department of Homeland Security to make available information through the data framework required under this section in a machine-readable standard format, to the greatest extent practicable.
 (c)Exclusion of informationThe Secretary of Homeland Security may exclude information from the data framework required under this section if the Secretary determines inclusion of such information may—
 (1)jeopardize the protection of sources, methods, or activities; (2)compromise a criminal or national security investigation;
 (3)be inconsistent with other Federal laws or regulations; or (4)be duplicative or not serve an operational purpose if included in such framework.
 (d)SafeguardsThe Secretary of Homeland Security shall incorporate into the data framework required under this section systems capabilities for auditing and ensuring the security of information included in such framework. Such capabilities shall include the following:
 (1)Mechanisms for identifying insider threats. (2)Mechanisms for identifying security risks.
 (3)Safeguards for privacy, civil rights, and civil liberties. (e)Deadline for ImplementationNot later than 2 years after the date of enactment of this Act, the Secretary of Homeland Security shall ensure the data framework required under this section has the ability to include appropriate information in existence within the Department of Homeland Security to meet the critical mission operations of the Department of Homeland Security.
			(f)Notice to Congress
 (1)Status updatesThe Secretary of Homeland Security shall submit to the appropriate congressional committees regular updates on the status of the data framework until the framework is fully operational.
 (2)Operational notificationNot later than 60 days after the date on which the data framework required under this section is fully operational, the Secretary of Homeland Security shall provide notice to the appropriate congressional committees that the data framework is fully operational.
 (3)Value addedThe Secretary of Homeland Security shall annually brief Congress on component use of the data framework required under this section to support operations that disrupt terrorist activities and incidents in the homeland.
 (g)DefinitionsIn this section: (1)Appropriate congressional committee; homelandThe terms appropriate congressional committee and homeland have the meaning given those terms in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).
 (2)Homeland security informationThe term homeland security information has the meaning given such term in section 892 of the Homeland Security Act of 2002 (6 U.S.C. 482).
 (3)National intelligenceThe term national intelligence has the meaning given such term in section 3(5) of the National Security Act of 1947 (50 U.S.C. 3003(5)).
 (4)Terrorism informationThe term terrorism information has the meaning given such term in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485).November 26, 2018Reported with an amendment